As the result of a collision in Rockland County between two motor vehicles, two actions to recover damages for personal injuries, and for medical expenses and loss of services were commenced in the Supreme Court, Rockland County, and two actions were commenced to recover damages for personal injuries, one in the Supreme Court, New York County, and the other in the Supreme Court, Queens County. The plaintiffs in the two Rock-land County actions moved for consolidation, which was granted, with the place of trial fixed in Rockland County. The plaintiff in the Queens County action appeals from the order entered thereon. Order affirmed, with one bill of $10 costs and disbursements. No opinion. Nolan, P. J., Beldoek, Christ, Pette and Brennan, JJ., concur.